 6DECISIONSOF NATIONALLABOR RELATIONS BOARDJacksonville Paper Company,A Division of Unijax Corpo-ration and Warehouse,Laundry, Janitor,Meat Packers,Food and Factory'Motel Union Local 589, affiliatedwith National Council Distributive Workers of America.Case 12-CA-4583April 16, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn January 13, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled case,finding that the Respondent had engaged in and ' wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.`The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no 'prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.''In finding thai employee Flood had been discharged in violationof Section 8(a) (3), the Trial Examiner credited Flood's testimonythat, at his termination interview, Office Manager Warren had accusedhim of having passed out union cards , OfficeManagerWarren andForeman Passmore denied this allegation, but gave varying accountsof what Warren had actually said to Flood The Trial Examiner concludedthatWarren's version of that interview "differs materially" from thattestified to by Passmore, and he stressed this discrepancy in his rationalefor accepting Flood's testimony Passmore testified that Warren hadtoldFlood that he was, being discharged for having a "bad drivingrecord-something of that nature " Warren's testimony was that thereason for discharge given Flood was "falsification of his application "There obviously is a discrepancy between these accounts, on the otherhand, Passmore did qualify his version and, arguably, may not havebeen listening attentivelyat the timeof the interviewWe do note,however, that Warren and Passmore also differed on a fact seeminglymore susceptible of recall- the number of times that Flood returnedto the office after being discharged Aside from this dispute, however,we believe that the record sustains the Trial Examiner's finding ofan 8(a) (3) violation for the following reasons (1) Flood and anotheremployee had, just prior to Flood's discharge,engaged insolicitationfor the Union (2) General Manager Purser and Foreman Passmoreadmitted that they had heard some reports about union activity butno firm informationWhile such admissionsmight indicate testimonialcandor,italso'seems likely that any reports about union activity wouldhave included some details about the nature of the activity and theparticipants in it (3) Purser testified that he had received all of theadverse information against Flood,relating tohis driving record andwork history, by Friday, but wanted to think about it over the weekendOn Monday, Purser called long-distance to Jacksonville from Miami,where he had gone to a manager's meeting, and ordered that Floodbe discharged at the end of the workday This unusual course ofconduct seems to us more consistent with the discharge of an employeefor union activity than for any or all of the unambiguous nonunion-ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that theRespondent, Jacksonville Paper Company, Jacksonville,Florida, its officer, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recom-mended Order.related reasons known on Friday (4) Purser's testimony at the hearingwas that he ordered the discharge because of Flood's past employmenthistory, his driving record, and his tardinessAfter saying this, thefollowing exchange took place between Respondent's counsel and PurserQ And, was there any other reason9A (Pause) These were the primary.Q Did you compare the driving record with his application)A Well, of course, the fact that he had falsified his recordcertainlyhad a bearing on it, in additionThe nature of Purser's testimony stands in marked contrast to thatofWarren, who said that the only reasonhe gaveFlood for thedischarge was Flood's falsification of his application. And, as to theallegedtardiness, the evidence shows only that Flood had been acapable employee with an "above average" attendance and punctualityrecord (5) The retention of employee Lewis, who had concealed arecent traffic violationon his applicationfor employmentwith Respon-dent, which falsification had thereafter become known by Purser, whohad, toRespondent's knowledge, falsified an application with a previousemployer, and who was known to have possibly had a heart attackin1964, cannot be satisfactorilyreconciledwith the discharge ofemployee FloodFor thesereasons, andother circumstances morefully spelled out in the TrialExaminersDecision, we affirm his findingthat the discharge of Flood violated Section 8(a)(3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter,a proceeding under Section 10(b) of the National LaborRelations Act, as amended, herein called the Act, washeard at Jacksonville, Florida, on November 12, 1969,'with all parties participating pursuant to due noticeupon a complaint 2 issued by the General Counsel onSeptember 29. The complaint, in substance, alleges thaton or about July 21, Jacksonville Paper Company, adivision of Unijax Corporation, hereafter referred toas Respondent or Company, discharged employee WillieFrank Flood and thereafter refused to reinstate himbecause he joined or assisted the Union or engagedin other union or concerted activities for the purposeof collective bargaining and mutual aid or protectioninviolation of Section 8(a) (1) and (3) of the Act.In its duly filed answer Respondent denied engagingin any unfair labor practices.All parties were represented and were afforded anopportunity to adduce evidence, to examine and cross-examine witnesses, and to file briefs. A brief wasreceived from Respondent and has been carefully consid-ered.Upon the entire record in the case and frommy observation of the witnesses, I make the following:All dates hereafter refer to the year 1969 unless otherwise notedsBased upon a charge filed on July 22 by Warehouse, Laundry,Janitor,Meat Packers, Food and Factory Motel Union Local 589,affiliatedwith National Council Distributive Workers of America, here-after referred to as the Union'182 NLRB No. 2 JACKSONVILLEPAPERCOMPANY7FINDINGS OF FACTICOMMERCERespondent has a place of business located in Jackson-ville,Florida,where it is engaged in the business ofwholesale distribution of paper products In the courseand conduct of its business operations,Respondent,within the past 12 months,received goods,suppliesand materials at its Jacksonville,Florida,location direct-ly from points outside the State of Florida in an amountvalued in excess of $50,000 I find, and Respondentadmits, that at all times material herein it has beenengaged as an employer within the meaning of Section2(6) and(7) of the ActIITHE LABORORGANIZATION INVOLVEDRespondent admitted at the hearing and I find atall times material herein,that the Union has been alabor organization within the meaning of Section 2(5)of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESOn June 3, Willie Frank Flood applied for a truckdriv-er's job at Respondent'splace of business where hefilled out an employment application which,inter ahaasked for a list of all traffic violations and accidentsduring the preceding 5 years In answer to this request,Flood stated "None"At the hearing he readily admittedthat his answer was untrue,that his driving licensehad been suspended for 30 days in 1966 after havingbeen charged with 12 points for running a red lightand speeding,'and that he deliberately falsified his appli-cation because he needed the job to support his wifeand childrenHe began working on the job on June4 with the understanding that he would be a temporaryemployee for about 2 weeks during which his applicationwould be checked He became a permanent employeeon June 23Not long after he began working, Flood learned thata fellow employee,OtisMadison,was earning only$2 18 an hour after working 27 years for the CompanyHe decided that they were in need of a union anddiscussed itwith employee LarryWilliams "whobetween July 10 and 17 obtained authorization cardsfrom the Union,which he and Flood signed, and theythen solicited several employees to sign such cardsApparently,only Herman Johnson signed I out of the9 or 10 employees working in the warehouseOn the morning of Thursday,July 17, the employeesand management attended a routinely held periodic meet-ing at which safety measures,company practices, andfringe benefits were discussed Flood proposed extendingthe one-half hour lunch period to an hour and makingup the half hour by starting work at 8 a in instead'All his violations occurred while he was driving his own car"Foreman Thomas Passmore impressed by Flood s work askedhim to recommend a prospective employee Flood referred his friendLarry Williams who filed an application on June 19 and started workingon June 23of 8 30 a in General Manager Robert Purser rejectedthe proposal because traffic would be too heavy at8 a in Flood also suggested that fringe pension benefitsbe paid currently rather than when the employee attainedretirement age of 65, but Purser brusquely refused toconsider itFlood then inquired whether employee OtisMadison could discontinue driving a truck and workin the warehouseWhen Purser replied that he couldbut his pay would be cut from $2 18 an hour to $1 90,Flood commented adversely on the appreciation shownby the Company to a man who had worked for 27yearsWhen the meeting disbanded,three of the employ-ees remained behind to discuss with management adeep-sea fishing trip in lieu of the usual annual employeepicnicFollowing the filing of Flood's employment application,OfficeManagerWarren routinely and pursuantto company practice ordered a personnel selection IvesLigation by the Retail Credit Company, which (G CExh 5(a))was prepared and sent directly to the homeoffice of Unijax,also located in Jacksonville A summaryof this report by way of an interoffice communication(dated July 14)was sent by the home office to Respondentand received by Purser on July 17 after the employeemeeting This communication showed that in 1965 and1966, Flood had performed satisfactory work for Alter-man Transportation Lines, but quit after an accidentand was not eligible for rehire because of excessiveabsenteeism,that in 1968 and 1969 he had worked asa foreman for Mullis Poultry, and had been dismissedbecause of a conflict with the plant superintendent andwas not eligible for rehire,and that during 1969 hehad performed satisfactory work as a truckdriver forDixie Egg Co , had failed to report for work one morningand was never seen thereafter,and was not eligiblefor rehire Purser was disturbed by what he consideredadverse data in the interoffice communication and afterreviewing Flood's file with Office Manager Warrendecided he would consider the matter furtherThe following morning, Friday July 18, Purser heard"hearsay report" about union activity in the Company IHe then visited the home office of Unijax on routinebusiness matters and talked about Flood to Mr Kelleythe director of industrial relationsKelley showed Purserthe home office file on Flood containing the personnelselection investigation and also a report from RetailCredit Company on Flood's motor vehicle record, whichhad routinely been ordered by the home office andhad not, as yet, been sent to Respondent This reportshowed that Flood had several traffic violations andthat his driver s license had been suspended in 1966(G C Exh 5(b)) Purser then telephoned Warren,revealed the information on Flood disclosed in the homeoffice fileand stated that he was leaving for Miamion company business and would call him on the followingMonday from Miami to advise him of his dispositionof the matter On Monday,Purser called Warren, toldhim he had decided to terminate Flood, and instructedHe however denied having any knowledge of Flood s p irticip ikonin these activities 8DECISIONSOF NATIONALLABOR RELATIONS BOARDhim to prepare Flood's check and discharge him atthe end of the day.' Purser asserted his decision toterminate Flood was based primarily on Flood's negativereport on his work history and his tardiness,' and alsoon his driving record and the falsification of his employ-ment application. Purser also stated that it was companypolicy to terminate an employee who was involved inthree truck accidents or to give him an opportunityto work in the warehouse.The above-related findings are essentially undisputedHowever, the testimony concerning the actual termina-tion of Flood is very much in conflict. Thus, Floodtestified that upon his return from a truck deliveryshortly before 5 p.m., on Monday, July 21, he wastold by Foreman Passmore to see Office Manager Warrenin the latter's office. Flood thereupon went to that officewhere Warren told him, "I heard that you been givin'out union cards, and I can't use you no more " Hethen asked Flood to wait while he left the office andquickly returned with Passmore to whom he stated thathe was terminating Flood and handed him a paycheck.Neither Passmore nor Flood made any reply and Floodleft.He returned momentarily and asked Warren fora statement as to why he was being terminated. Warrenreplied that they did not give such statements and Floodleft again.Warren's version of his meeting with Flood is asfollows-After receiving a telephone call from Purseron July 21, he told Passmore to have Flood punchout at 5 o'clock and to bring him to his office. Passmoreand Flood appeared in his office about,5 p.m., wherehe told Flood that the information on his applicationwas incorrect, that he was being discharged for falsifica-tion on his record, and that he had his check preparedfor the work which Flood had done through that day.Flood replied that he wasn't as dumb as they thoughthe was, that it was not the reason he was being dis-charged, and that it was probably due to his color"ormaybe because he was trying to organize a unionin the warehouse, to which he, Warren, just shookhis head and said nothing. Flood then left but returnedmomentarily and asked for a slip showing why he wasterminated.Warren replied that the check he had wasthe only slip they give and Flood left again statingthat that was not the end of it and they would hearfrom him again.9 Passmore testified that he was presentduringWarren's entire conversation with Flood, thatWarren told Flood they had to let him go becauseof his bad driving record and handed him a check,that Flood said nothing and walked out, that he thenreturned and asserted that he had a perfect drivingrecord, and that he was being let go because he wastrying to organize a union. Flood then left but returned`Flood had been paid on the preceding Friday for work performedduring that weekFlood's termination record (G C Exh 8), however, indicates hisservice and punctuality were above averageFlood is a Negro"Warren also stated that he had no knowledge of Flood's unionactivity, and had only heard general rumors of a union drive afterworking hours on July 18almost immediately and asked for a slip as to whyhe was being terminated and Warren replied that hischeck was his slip Passmore also testified that he heardabout union activity in the Company from an employeebut he refused to identify the employee or relate anyother information concerning the matterIfind that Warren's testimony differs materially fromthat of Passmore as to the cause of Flood's termination-the falsification of his employment application as con-trastedwith his bad driving record. I find further thatmanagement was fully aware of the union activitieson or before July 18, and that although Purser, Warren,and Passmore each denied knowledge of Flood's partici-pation in these activities, it appears that he and Williamswere the only two employees actively engaged in solicit-ing authorization cards from most of the other employeesof the warehouse unit. Considering the smallness ofthe warehouse unit-9 or 10 members including Floodand Williams-there is also a likelihood that managementobserved their union activities or were informed aboutthem. 10Based on the discrepancy between Warren's and Pas's-more's testimony concerning Flood's discharge, the plau-sibilityofFlood's testimony, and on the record asawhole, I credit Flood's testimony that he was toldbyWarren that his union activity was the cause ofhis dischargeIn an attempt to prove that Flood was accordeddisparate treatment when discharged, the General Coun-sel introduced evidence concerning three other employ-ees,who, despite either, the revocation of a drivinglicense because of traffic violations,or the falsificationof employment applications, were nevertheless retainedin the employ of the Company I Thus, Judge Clark,a truckdriver for the past 4 years, testified that inMay 1968 he hit a utility pole while driving his owncar and left the scene of the accident. The followingweek he was arrested and, at his trial, paid a fineand his driver's license was revoked for 1 year. However,the police failed to pick up his license until December4,1968.He then told Purser about it and asked tobe put to work in the warehouse until his driver'slicensewas reinstated, which was done. He workedin the warehouse until the beginning of January 1969when both he and Purser wrote to the Departmentof Safety at Tallahassee, Florida, explaining that heneeded his license to continue on his-job. Purser alsoadvised the Department of Safety of Clark's fine recordwith the Company. As a result, his driver's, licensewas reinstated and he resumed driving a truck for theCompanyThe General Counsel also submitted the employmentapplication, the personnel selection investigation, andan abstract of the motor vehicle report of employeeHerbert Lee Lewis and an interoffice communicationcovering his employment. His application for employ-ment shows that he had answered "none" in connectionwith traffic violations or accidents, and his motor vehicleI"SeeN L R B v Joseph Antell.358 F 2d 880 (C A I),N L R BvDorn's Transportation Co405 F 2d 706, 713 (C A 2) 'JACKSONVILLEPAPERCOMPANYreport states that on March 3, 1967, he had been involvedin a traffic accident and a traffic violation (followingtoo close). The interoffice communication refers to aheart condition and the falsification of an earlier employ-ment application for a job at Sears Roebuck, and advisesextreme caution. Despite the fact that Lewis also gavean incorrect answer in his application when applyingfor a job with Respondent,'he nevertheless was retainedin the employ of the Company. Purser stated that Lewis'driving record was not considered a problem.Documentary evidence was also submitted in connec-tionwith the employment of Theodore Peterson. Hisemployment application indicates that he had traffic viola-tions for parking in a wrong zone and a "red lightcrossing." However, the information from the Depart-ment of Safety indicates that he was also involvedin a traffic accident. Despite the inconsistency betweenhis employment application and the information fromthe Department of Safety, he, nevertheless, also wasretained in the employ of the Company. Purser explainedthatPeterson's driving record was inadvertently keptat the home office of Unijax and had never been seenby him.CONCLUSIONSThe General Counsel has the burden of proving bya preponderance of the evidence that Flood was dis-charged for his union activities or membership and thatbut for these activities he would not have been dis-charged." However, "[r]arely, if ever, does an employeradmit that an employee has been discharged for participa-tion in union activities. Discrimination must, therefore,usually be proved by circumstantial evidence, and prop-erly so."BettsBakingCo. v. N.L.R.B.,380 F.2d 199,204 (C.A. 8). In reaching such a decision reasonableinferencesmay be drawn,'and a choice made betweenfairlyconflictingviews of the evidence. Thus, the keyissue to be resolvedherein isone'of motivation, and"[t]he rule is well established that although ample validgrounds may exist for the discharge of an employee,that discharge will violate § 8(a) (3) if it was in factmotivated, even partially, by the employee's union activi-ty [citations omitted]. Thus, where there are' legitimatereasons . . . the question is whether those were infact the only grounds for the dismissal, or whetherthey were `put forth as a mere pretext to justify animpermissible discharge.' "N.L.R.B. v. Pembeck OilCorp.,404 F. 2d 105, 107 (C. A. 2).t2Purser asserted that Flood was discharged becauseof a bad work record, tardiness, and his driving record,.and that the falsification of his employment applicationalso had some bearing on it. Were these the only consid-erations affecting his discharge, then regardless of theirmerit, the complaint should be dismissed, for an employ-er can dismiss an employee for a bad reason or` noreason, provided the dismissal is not tainted with antiun-ion considerations-JN L R B v KayElectronics,Inc , 410 F 2d 499 (C A 8)2See alsoWonder State ManufacturingCo v N LR B ,331 F 2d737 (C A 6) andN L RB v Whitin MachineWorks204 F 2d 883.885 (C A 1)9I' find that by his proposals and comments at theemployee meeting on July 17, Flood aroused the ireof Respondent. The disclosure of the falsification ofhis employment application and the record of his employ-ment history further displeased Respondent. Ordinarily,these considerations, whether or not meritorious, wouldhave constituted reasonable justification to dischargehim, if Respondent so desired, in the absence of anyunion involvement. However, his work performanceimpressed Passmore and he was retained on the job.Other employees had also falsified their employmentapplications and had comparable driving records, butwere, nevertheless, retained in the employ of the Compa-ny. I find that , Flood's discharge "is left unexplainedunless it is found rooted in discriminatory considerations,the only apparent explanation that is fairly inferablefrom the evidence adverted to above."Miller RedwoodCompany,164NLRB 389. This inference is bolsteredby the timing of Flood's discharge, a highly significantfactor in ascertaining the true motive for his dismissal,"shortly after Respondent' was apprised of the existenceof the union activity. The disclosure by Warren toFlood that his soliciting of union cards made his-contin-ued employment untenable clearly establishes that hewas discharged wholly or at least partially because ofhis union activities."Viewing the record as a whole, I find that the prepon-derance of evidence and the reasonable inferences tobe drawn therefrom establish that the discharge of Floodwas, in fact, motivated by Respondent's opposition tohis union activities, in violation of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described, in section I, above,,have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and' constituteunfair labor practices which tend to lead to labor disputesburdening and obstructing, commerce and the free flowof commerce.Upon the above findings of fact and upon the entirerecord in the case I make the following:CONCLUSIONS OF LAW1.At all times material herein the Union has beena labor organization within the meaning of Section 2(5)of the Act.'1SeeN L R B v Mira-Pak,354 F 2d 525, 527 (C A 5), enfg147 NLRB 1075, andTexas Industries,156 NLRB 423, 425" Nor under the circumstances herein, can it be urged that theretention ofWilliams, the only other active union proponent, as anemployee, precludes an inference that the discharge of Flood wasunlawfully motivatedWilliams' termination was not litigated and itdoes not conclusively appear whether, in fact, he quit or was terminatedIf the latter, it would significantly indicate that the only two unionsolicitorswere ousted from the Company's employ because of theirunion activities 10DECISIONSOF NATIONALLABOR RELATIONS BOARD2At all timesmaterial herein Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and(7) of the Act3By dischargingFlood on July21 and thereafterrefusing to reinstate him in order to discourage unionactivities,Respondent discriminated in regard to thehire and tenure of his employment,in violation of Section8(a)(3) of the Act4By engaging in the aforedescribed acts, Respondenthas interfered with,restrained,and coerced employeesin the exercise of the rights guaranteed in Section 7of theAct inviolation of Section 8(a) (1)5Theaforesaid unfair labor practices affect com-merce within the meaning of Section2(6) and (7) ofthe ActTHE REMEDYThe Recommended Order will contain the convention-alprovisions entered in cases involving findings of dis-criminatory discharges in violation of Section 8(a)(3)and (1) of the Act These will require Respondent tocease and desist from the unfair labor practices found,to offer reinstatement with backpay to the employeesdiscriminated against, and to post a notice to that effectIn accordance with usual requirements, reinstatementshall be to the discriminatee's former or substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges He shall be made wholefor any loss of earnings he may have suffered by reasonsof the discrimination against him by payment to himof a sum equal to that which he normally would haveearned from his date of discharge to the date of offerof reinstatement, less net earnings during such period,to be computed in the manner prescribed in FWWoolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co ,138 NLRB 716It is also recommended, in view of the nature ofthe unfair labor practices Respondent has engaged in,that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7of the ActRECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, and pursuantto Section 10(c) of the Act, it is recommended thatRespondent, Jacksonville Paper Company, a divisionof Unijax Corporation, its officers, agents, successors,and assigns, shallICease a desist from(a)Discouraging membership and activities in Ware-house, Laundry, Janitor, Meat Packers, Food and Facto-ry Motel Union Local 589, affiliated with National Coun-cilDistributiveWorkers of America, by discriminatingin regard to the hire and tenure of its employees, orby discriminating in any other manner in regard toany term or condition of their employment(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act2Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act(a)Offer Willie Frank Flood immediate and full rein-statement to his former or substantially equivalent posi-tionwithout prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofpay he may have suffered as the result of his discharge,in the manner set forth in the section of this Decisionentitled "The Remedy(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhisright to full reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order(d)Post at its warehouse in Jacksonville, Florida,copies of the attached notice marked "Appendix "i,Copies of said notice, on forms provided by theRegionalDirector for Region 12, after being duly signed by itsrepresentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material(f)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 16'In the event no exceptions are filed as provided by Section 102 46of theRules and Regulationsof the National LaborRelations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard'hIn the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirectorinwritingwithin 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LAIIOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dischargeor discriminate againstour employees because they have joined or support- JACKSONVILLEPAPERCOMPANYed or will support Warehouse, Laundry, Janitor,Meat Packers, Food and Factory Motel Union Local589, affiliated with National Council DistributiveWorkers of America, or any other union, or inany other manner interfere with restrain, or coerceour employees in the exercise of their rights underSection 7 of the Act Since the Board found thatwe did so when we discharged Willie Frank Flood,WE WILL offer him full reinstatement to his oldjob and will pay him for any loss of earningshe may have suffered as the result of his dischargeWE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applica-tion in accordance with the Selective Service Actand the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForcesDatedByJACKSONVILLEPAPER COMPANY, ADIVISION OF UNIJAXCORPORATION(Employer)(Representative)(Title)11This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,Second Floor, Federal Building, 400 Bay Street, Jackson-ville, Florida 32202, Telephone 904-791-2168